Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the Amendment filed on 1/25/2022.
In the Instant Amendment, Claim(s) 1, 7, 9-11, 14-16, 18 and 20 has/have been amended; Claim(s) 1, 10 and 15 is/are independent claims. Claims 1, 2 and 4-20 have been examined and are pending in this application.

Information Disclosure Statement
The information disclosure statement(s) submitted on 1/26/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Response to Arguments
The rejections of claims 11-14 and 18 under 35 U.S.C 112(b) are withdrawn because of the amendment and the persuasive argument in the remarks (page 7).

Applicant's arguments filed 1/25/2022 have been fully considered but they are not persuasive.
Applicant is arguing in the remarks (pages 7-9) that Claim 1 recites that, when a driving voltage for driving the liquid lens is changed, the control circuit floats at least one of the individual electrodes of the plurality of individual electrodes in a state in which a first voltage is applied to the common electrode. Each of independent claims 10 and 15 includes a similar recitation. The Action asserts that Craen discloses this feature, referring to Craen paragraph [0035]. Applicant respectfully disagrees. 
Craen paragraph [0035] states that "[t]his will result in the given lens having a first electrode that is floating and a second electrode connected to Vde," and "[i]n alternative embodiments, floating nodes can be avoided in this case when a given lens is to be off by instead connecting the first electrode of the given lens to Vde for the period when the second electrode is connected to Vde" (emphasis added). Hence, Craen teaches that floating should be avoided rather than an individual electrode should be floated. This is in contrast to the claimed invention, which requires that at least one of the individual electrodes of the plurality of individual electrodes is floated…As discussed above, Craen fails to disclose certain elements of the claimed invention. Accordingly, Applicant respectfully requests withdrawal of the rejection of claims 1, 2, 4-17, 19, and 20 under 35 U.S.C. §102.
The Examiner respectfully disagrees with the Applicant. The Examiner respectfully submits that the cited portion in Craen paragraph [0035], i.e. "[i]n alternative embodiments, floating nodes can be avoided in this case when a given lens is to be off by instead connecting the first electrode of the given lens to Vde for the period when the second electrode is connected to Vde" is clearly an alternative embodiment where floating an electrode is not performed. However, the embodiment where floating an electrode is performed, is clearly disclosed in Craen paragraph [0035]. The Examiner respectfully submits that Craen does teach or disclose wherein, when a driving voltage for driving the liquid lens is changed, the control circuit floats at least one of the individual electrodes of the plurality of individual electrodes in a state in which a first voltage is applied to the common electrode (Figs. 3, 5B, 6; para. 0035; floating the electrodes VoA1 or VoA2 during a preset floating time in a periodic period [Vdc to -Vdc] in a state VoC = Vdc). Thus, Craen does teach or disclose the features as claimed in claim 1, 10 and 15 as presented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Craen (EP 1870740).
Regarding claim 1, Craen teaches A camera module (Fig. 2), comprising:
a liquid lens (314) including a common electrode (VoC) and a plurality of individual electrodes (VoA1… VoA4) (Figs. 5B, 2); and
a control circuit (312) connected electrically to the common electrode and the plurality of individual electrodes and configured to control the liquid lens (Figs. 5B, 2), 
wherein, when a driving voltage for driving the liquid lens is changed, the control circuit floats at least one of the individual electrodes of the plurality of individual electrodes in a state in which a first voltage is applied to the common electrode (Figs. 5B, 6; para. 0035), and 
wherein the control circuit (312) comprises:
a voltage generator (420) configured to generate a voltage (Vdc) (para. 0024);
a first switching unit (610, 612) configured to selectively switch the voltage generated from the voltage generator or a ground voltage (Figs. 5B, 6; switch 610 selectively switch Vdc on/off or switch 612 selectively switch a ground voltage on/off); and
a second switching unit configured to switch a voltage output from the first switching unit ON or OFF (Figs. 3, 5B, 6; para. 0035; interpretation A: switching unit 418 as the second switching unit configured to output signal 450 or 452 to the first switching unit to switch Vdc or ground on/off; interpretation B: switches 636, 634 are both off to float the common terminal VoC that terminates a close loop or power Vdc to the liquid lens).

Regarding claim 1, Craen teaches A camera module (Fig. 2), comprising:
a liquid lens (314) including a common electrode (VoC) and a plurality of individual electrodes (VoA1… VoA4) (Figs. 5B, 2); and
a control circuit (312) connected electrically to the common electrode and the plurality of individual electrodes and configured to control the liquid lens (Figs. 5B, 2), 
wherein, when a driving voltage for driving the liquid lens is changed, the control circuit floats at least one of the individual electrodes of the plurality of individual electrodes in a state in which a first voltage is applied to the common electrode (Figs. 5B, 6; para. 0035), and 
wherein the control circuit (312) comprises:
a voltage generator (406, 408, 410, 420, 610, 612, 614, 616) configured to generate a voltage (Vdc, ground) (para. 0024);
a first switching unit (634, 636) configured to selectively switch the voltage generated from the voltage generator or a ground voltage (Figs. 5B, 6; selectively switch Vdc or a ground voltage); and
a second switching unit (638, 640, 418) configured to switch a voltage output from the first switching unit ON or OFF (Figs. 3, 5B, 6; configured to switch Vdc or a ground voltage on/off).

Regarding claim 2, Craen teaches the camera module of claim 1, wherein the control circuit applies a second voltage (Vdc) to the at least one individual electrode after floating the at least one individual electrode (Figs. 3, 5B, 6; paras. 0035, 0041; same Vdc are applied periodically between floating).

Regarding claim 4, Craen teaches the camera module of claim 1, wherein the voltage generator comprises:
a first voltage generator (610, 612); and
a second voltage generator (614, 616), wherein a voltage output (Vdc) from the first voltage generator is different from a voltage output (ground) from the second voltage generator (Figs. 3, 4, 6; para. 0022). 

Regarding claim 5, Craen teaches the camera module of claim 4, wherein the second switching unit (638, 640, 418) comprises:
a first switch (a first switch within 638 to switch on/off signal to 634 that switches Vdc of 634 on/off) configured to switch the voltage output from the first switching unit ON or OFF (Figs. 3, 5B, 6); and
a second switch (a second switch within 418 to switch on/off signal 454 that switches Vdc of 614 on/off) configured to switch the voltage output from the second voltage generator (614, 616) ON or OFF (Figs. 3, 5B, 6).

Regarding claim 6, Craen teaches the camera module of claim 5, wherein the control circuit floats the at least one individual electrode by simultaneously switching the first switch and the second switch OFF (Figs. 3, 5B, 6; para. 0035; the first and second switches above are turned off simultaneously to turn off the switches 614, 634… that floats terminals of the liquid lens).

Regarding claim 7, Craen teaches the camera module of claim 1, wherein the control circuit floats the at least one individual electrode when driving voltages applied to at least two individual electrodes among the plurality of individual electrodes are different (Figs. 3, 5B, 6A; para. 0035; electrode VoA1 is floating and electrode VoA2 is Vdc).

Regarding claim 8, Craen teaches the camera module of claim 2, wherein the first voltage and the second voltage are the same voltage (Figs. 6; same Vdc are applied periodically).

Regarding claim 9, Craen teaches the camera module of claim 1, wherein the driving voltage is a root mean square voltage of a voltage applied between the common electrode and the plurality of individual electrodes (Figs. 6; para. 0026).

Regarding claim 10, Craen teaches A camera module, comprising:
a liquid lens (314) including a common electrode (VoC) and a plurality of individual electrodes (VoA1… VoA4) (Figs. 5B, 2); and
a control circuit (312) connected electrically to the common electrode and the plurality of individual electrodes and configured to control the liquid lens (Figs. 5B, 2), 
wherein the control circuit comprises:
a voltage generator (406, 410, 408, 420) configured to generate a voltage (para. 0024);
a first switching unit (610, 614) disposed between the voltage generator (406, 410, 408, 420) and the plurality of individual electrodes (VoA1, VoA2…) (Figs. 3, 5B); and
a second switching unit (612, 616) disposed between the first switching unit (610, 614) and the plurality of individual electrodes (VoA1, VoA2…) (Figs. 3, 5B), and
wherein the control circuit configured to switch the second switching unit OFF during a preset time when a driving voltage applied to the liquid lens is changed to float at least one of the individual electrodes of the plurality of individual electrodes (Figs. 3, 5B, 6; para. 0035; the second switching unit 612, 616 are turned off during a preset time of a periodic period [Vdc to -Vdc] to float the electrodes VoA1, VoA2).

Regarding claim 11, Craen teaches the camera module of claim 10, wherein the voltage generator comprises:
a first voltage generator (406, 410, 408); and
a second voltage generator (420), wherein a voltage (Vdc) output  from the first voltage generator is different from a voltage (Vsc) output from the second voltage generator (Figs. 3, 5B), and 
wherein the second switching unit (612, 616) comprises:
a first switch (612) disposed between the first switching unit (610, 614) and the plurality of individual electrodes (Figs. 3, 5B); and
a second switch (616) disposed between the second voltage generator (420) and the plurality of individual electrodes (Figs. 3, 5B).

Regarding claim 12, Craen teaches the camera module of claim 11, wherein the control circuit switches the second switching unit OFF during the preset time by simultaneously switching the first switch and the second switch OFF (Figs. 3, 5B, 6; para. 0035; the second switching unit 612, 616 are turned off simultaneously during a preset time of a periodic period to float the electrodes VoA1, VoA2).

Regarding claim 13, Craen teaches the camera module of claim 10, wherein change of the driving voltage is made from a low driving voltage to a high driving voltage (Figs. 6).

Regarding claim 14, Craen teaches the camera module of claim 10, 
wherein the plurality of individual electrodes includes first to fourth individual electrodes (315: VoA1-VoA4) disposed sequentially in a circumferential direction (Figs. 2, 5), and 
when a driving voltage applied to the first individual electrode is different from a driving voltage applied to the third individual electrode, at least one of the individual electrodes of the plurality of individual electrodes is floated (Figs. 5B, 6; para. 0035),

Regarding claim 15, Craen teaches A method of controlling a liquid lens (314) including a common electrode (VoC) and a plurality of individual electrodes (VoA1… VoA4) (Figs. 5B, 2, 6), the method comprising:
when a driving voltage applied to the liquid lens is changed, floating at least one individual electrode of the plurality of individual electrodes during a preset time in a state in which a voltage is applied to the common electrode (Figs. 3, 5B, 6; para. 0035; floating the electrodes VoA1 or VoA2 during a preset floating time in a periodic period [Vdc to -Vdc] in a state VoC = Vdc); and
reapplying a voltage (Vdc) to the at least one individual electrode after floating the at least one individual electrode (Figs. 3, 5B, 6; para. 0035).

Regarding claim 16, Craen teaches the method of claim 15, wherein the floating comprises floating at least one of two individual electrodes when driving voltages applied to the two individual electrodes among the plurality of individual electrodes are different (Figs. 3, 5B, 6A; para. 0035; electrode VoA1 is floating and electrode VoA2 is Vdc).

Regarding claim 17, Craen teaches the method of claim 15, wherein the voltage is a first voltage, a second voltage, or a ground voltage (Figs. 6).

Regarding claim 19, Craen teaches the camera module of claim 1, wherein change of the driving voltage is made from a low driving voltage to a high driving voltage (Figs. 6).

Regarding claim 20, Craen teaches the camera module of claim 1, 
wherein the plurality of individual electrodes includes first to fourth individual electrodes 315: VoA1-VoA4) disposed sequentially in a circumferential direction (Figs. 2, 5), and
when a driving voltage applied to the first individual electrode is different from a driving voltage applied to the third individual electrode, at least one of the individual electrodes of the plurality of individual electrodes is floated (Figs. 5B, 6; para. 0035).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Craen (EP 1870740) in view of Berge et al (US 8649102) or Kato et al (US 20060056041).
Regarding claim 18, Craen teaches everything as claimed in claim 10, but fails to teach 
wherein the liquid lens comprises:
a first plate in which a cavity for accommodating a conductive liquid and a nonconductive liquid is formed;
the common electrode disposed on the first plate;
the plurality of individual electrodes disposed under the first plate;
a second plate disposed on the common electrode; and
a third plate disposed under the first plate.
However, in the same field of endeavor Berge/Kato teaches
wherein the liquid lens (Berge: Figs. 2-4, 7; Kato: figs. 5, 6; paras. 0071, 0083) comprises:
a first plate (302) in which a cavity for accommodating a conductive liquid (312) and a nonconductive liquid (310) is formed (Figs. 3A, 7; col. 5; col. 9, lines 44-67; col. 16);
the common electrode (316) disposed on the first plate (302);
the plurality individual electrodes (320, 321) disposed under the first plate (302);
a second plate (308) disposed on the common electrode (316); and
a third plate (306) disposed under the first plate (302).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Berge/Kato in Craen to have wherein the liquid lens comprises: a first plate in which a cavity for accommodating a conductive liquid and a nonconductive liquid is formed; the common electrode disposed on the first plate; the plurality of individual electrodes disposed under the first plate; a second plate disposed on the common electrode; and a third plate disposed under the first plate for providing an improved liquid lens configuration providing variable tilting, focusing and astigmatism correction yielding a predicted result.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438. The examiner can normally be reached Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Quan Pham/Primary Examiner, Art Unit 2696